Avsnrv     11.   TEXAS

   WILL     WIlLSON
AT-rOWNEY       oE)NmsR*E

                                 August 21, 1961

  Honorable Joseph C. Ternus
  County Attorney
  San Patricia County
  Sinton, Texas                    Opinion No. WW-1121
                                   Re:   Duties of County Auditor
                                         in regard to purchases
 Dear Mr. Ternus:                        by the County.
           In your letter of August 3, 1961, you have
 requested our opinion on three questions posed by the
 County Auditor of San Patricia County. Quoting from
 the County Auditor's letter to you, these questions
 will be set forth as they are discussed.
               "1. Who is the purchasing agent
                   for San Patricia County, Texas?"
           Article 1645a-1 Vernon's Civil Statutes,
 purports to authorize the County Auditor to serve as
 purchasing agent in counties with a population of not
 less than 24,125 nor more than 24,150, counties of not
 less than 43,000 nor more than 43,100, certaincouni;ies
 of not less than 65,000, and counties of not less than
 90,000 nor more than 225,000. Article 1645h, Vernon's
 Civil Statutes, purports to provide to the same effect
 in counties with a population of not less than 41,680
 nor more than 42,000. Without passing on the constitu-
 tionality of such population brackets, suffice it to
 say that San Patricia County, with a population of
 45,021 according to the last federal census, does not
 fall within the operative effect of either article.
           In counties with a population of 73,000
 or more a county purchasing agent may be appointed by
 a board composed of the county judge and the district
 judge or judges of the county. Acts 56th Leg., R.S.,
 1959, p. 913, ch. 418. Again the population of San
 Patrlcio County fails to bring It within the statute.
           Lacking statutory authority, a county auditor
 has no duty to act as purchasing agent for the county.
 He need only perform those limited functions of the
Honorable Joseph C. Ternus, page 2 (WW-1121)

purchasing process that are conferred upon him by statute.
Attorney General's Opinion No. O-1338 (1939). We are
led to conclude that there is no "purchasing agent" as
such, for San Patricia County.
         "2. Will you please define my
              duties connected with the pur-
              chasing function? I believe
              that Articles 1659 and 1661 of
              Ternon 'i3Texas Statutes require
              that I am responsible for the
              following:
              a. Advertise for bids stating
                  where specifications are
                  located.
              b. Keep a record of competi-
                  tive bids on file.
              c. Furnish Commissioners Court
                  with copy of bids received.
              d. Fleadvertisefor bids when
                  necessary.
              e. Receive a copy of purchase
                  requisition from officer
                  desiring the purchase.
         "So far as I know, the above duties are
          those prescribed for me to perform
          connected with the purchasing function.
          You are requested to outline my duties
          connected with the purchasing function
          according to xour interpretation of
          the statutes.
          Article 1659, Vernon's Civil Statutes, sets
forth the duties of county auditors in regard to county
purchasing in the following language:
                The county auditor shall adver-
          &e'for   a period of two weeks in at
          least one daily newspaper, published
          and circulated in the county, for such
          supplies and material according to
          specifications, giving in detail what is
          needed. Such advertisements shall
          state where the specifications are to
          be found, and shall give the tiimeand
          place for receiving such bids. All
          such competitive bids shall be kept on
          file by the county auditor as a part
          of the records of his office, and shall
          be subject to inspection by any one
Honorable Joseph C. Ternus, page 3 (WW-1121)

          desiring to see them. Copies of all
          bids received shall be furnished by
          the county auditor to the county judge
          and to the commissioners court; and
          when the bids received are not satis-
          factory to the said judge or county
          commissioners, the auditor shall reject
          said bids and re-advertise for new bids."
          This language charges the Cou::tyAuditor with
the following duties in connection with the purchasing
function:
          1.   Advertising for bids, indicating
               therein the time and place for
               receiving bids.
          2.   Keeping on file all bids received.

          3.   Furnishing copies of all bids received
               to the county judge and commissioners
               court.

          4.   Readvertising for bids when those
               received in the first instance are
               deemed unacceptable by the county
               judge or commissioners court.
          In addition to these duties, Article 1661,
Vernon's Civil Statutes, requires the County Auditor to
file a copy of all purchase requisitions.
         "3.   Included among the various
               operations connected with the
               purchasing function not enumera-
               ted above as being the duty of
               the County Auditor are the
               following:
               a. Responsibility for making
                   decisions.
               b. Prepare and explain speci-
                   fications.
                   Get out invitations to bid.
               :: Decide who to send invita-
                   tions to bid to.
               e. Work out problems concern-
                   ing bids and merchandise
                   with salesmen and bidders.
               f. Issue purchase requisitions
                   to party from whom purchase
                   is to be made.
Honorable Joseph C. Ternus, page 4 (WW-1121)


              62. Receive merchandise, and
                  open and check same against
                  purchase requisitions.
              h. Distribute merchandise.
              I. Store merchandise if
                  necessary.
         "You are requested to define who
          is responsible for performing the
          above items of work connected with
          the parchasing function,,forSan
          Patricia County, Texas.
          (a) While without question the County Auditor
bears the responsibility for making some decisions, we are
not apprised of the nature of the decisions contemplated
by your inquiry.
          (b) Preparation and explanation of specifi-
cations is inferentially the duty of the Commissioners
court. Attorney General's Opinion No. O-6606 (1945).
          (c,d) Article 1659, supra, requires that
bids be invited by newspaper advertisement. Inviting
bids by means of circular letters is not authorized, and
the County Auditor consequently has no duties in that
regard.
          (e) We find no authority imposing upon
County Auditors the duty to negotiate in any manner with
salesmen and bidders.
          (f) Article 1661, Vernon's Civil Statutes,
directs that requisitions be approved by the County Judge
'beforethey are submitted to the County Auditor for
his approval. Since requisitions do not originate with
the County Auditor, we find no implication that he has
a duty to supply or issue requisitions forms. Certainly
there is no express authority to that effect.
          (g,h,i) Responsibility for receiving, checking,
distributing, and storing merchandise does not rest with
the County Auditor. His office is essentially that of
a fiscal guardian, not that of a storekeeper.

                      SUMMARY
          The County Auditor of San Patricia
          County is not the purchasing agent
          for that county. His duties in
r




    Honorable Joseph C. Ternus, page 5 (WW-1121)

                respect to county purchases are
                limited to advertising for bids,
                re-advertising when necessary,
                filing copies of bids and supply-
                ing copies to the County Judge
                and Commissioners Court, and
                approving and filing copies of all
                purchase requisitions.
                                  Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas


    GH:lgh
                                     Assistant
    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    Charles Lind
    Glenn Brown
    Gordon C. Cass
    REVIEWED FOR THE ATTORNEY GENERAL
    BY: Howard W. Mays